Citation Nr: 0203731	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran had active service from August 1953 to August 
1956, and from November 1956 to August 1973.  He died in 
September 1999; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied a claim of service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died of chronic obstructive pulmonary disease 
(COPD).

2.  It is as likely as not that COPD began during the 
veteran's active military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's original claim for 
service connection for the cause of the veteran's death.  The 
appellant maintains that the veteran suffered the onset of a 
respiratory disorder while in active service, and that his 
death was caused by this disability.

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2001).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2001).  Further, 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 

irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2001).  Medical evidence is required to establish a causal 
connection between service or a disability of service origin 
and the veteran's death.  Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993).

A review of the veteran's service medical records reveals 
that normal lungs were noted on a January 1952 entry 
examination.  The veteran noted on his January 1952 report of 
medical history that he had previously had whooping cough and 
shortness of breath.  Chest and lung x-rays were noted as 
negative in August 1956, November 1956, October 1957, July 
1958, September 1958, April 1959, April 1960, February 1964, 
and August 1967.  An examination report prepared in July 1958 
shows that the veteran's lungs were clear to percussion and 
auscultation.  In November 1972, the veteran reported for 
treatment, complaining of a non-productive cough and left-
sided pleuritic chest pain.  The veteran's chest was clear to 
percussion and auscultation and a chest x-ray was negative.  
The examiner's impression was that he had bronchitis.  At 
separation in March 1973, the veteran's chest x-ray was 
normal.

At a July 1981 VA examination, it was noted that no 
abnormalities in the chest or lungs were found.

In June 1983, pulmonary function testing revealed a forced 
vital capacity (FVC) of 70 percent of the predicted value and 
a forced expiratory volume in one second (FEV-1) of 45 
percent of the predicted value.  The clinical assessment was 
severe obstructive pulmonary disease.  Pulmonary function 
testing done in January 1984 revealed a FVC of 56 percent of 
the predicted value and a FEV-1 of 48 percent of the 
predicted value.  Following pulmonary function testing in 
September 1983, 

severe obstructive disease was noted.  An x-ray of the chest 
revealed a slightly emphysematous appearance to the lungs 
with no evidence of active pulmonary disease.  

A letter from R. J. Dougherty, M.D., dated in July 1987, 
shows that the veteran had been under Dr. Dougherty's care 
since June 1986 for severe COPD.  A July 1986 hospital 
discharge summary shows that the veteran had been admitted 
for severe shortness of breath.  Dr. Dougherty stated that 
the veteran's respiratory symptoms had been experienced since 
1970.  The veteran was diagnosed with pulmonary emphysema and 
bronchial asthma.

Treatment records from B. A. Marion, M.D., from February 1989 
to December 1998 document recurring treatment for COPD and 
emphysema, and show that the veteran's history of COPD 
extended 3 years prior to the initial February 1989 visit.  
The veteran's COPD was first described as moderate, but by 
December 1991 it was described as advanced.  

A September 1994 discharge report shows that the veteran 
underwent a left thoracoscopic argon beam bullectomy for 
subcutaneous emphysema.  It was reported that the veteran had 
a 9-year history of emphysema.

X-rays taken in June 1999 showed hyperinflation of the lungs 
with chronic changes of fibrosis, but no definite evidence 
for an acute consolidation or pleural effusion.  The 
impression was COPD without active chest disease.  A 
computerized tomography (CT) Scan in July 1999 showed 
hyperinflation of the lungs with an infiltrate in the right 
posterior basilar segment, but no significant pleural 
effusion.

Treatment reports from St. Anthony Hospital in Oklahoma City, 
Oklahoma from February 1999 to August 1999 show ongoing 
treatment and hospitalization for end-stage COPD.  The 
veteran's death certificate indicates that he died on 
September [redacted], 1999, of respiratory failure due to or as a 
consequence of COPD.  

A letter from Dr. Marion, dated in March 2000, attests to 
treatment of the veteran, and refers to what were thought to 
have been the first documented pulmonary function test 
results from 1986, at which time the veteran's FEV-1 was only 
60 percent of the predicted value.  Dr. Marion stated that, 
based on the criteria of loss of 50 cc of FEV-1 per year, the 
veteran would have had the early stages of emphysema prior to 
his separation from military service in 1973.  

In May 2000, a VA examiner reviewed the available record and 
offered his opinion that, based on the evidence, it appeared 
that the only pertinent complaint made during military 
service was the episode of bronchitis noted in 1972.  It was 
felt that there was not enough medical evidence that 
emphysema was established in service.  The examiner noted 
that there was a 13-year gap between the veteran's military 
retirement and the first documented decrease in FEV-1.  It 
was concluded that there was not enough data to suggest that 
emphysema started during military service.

In an October 2000 letter, the veteran's daughter stated that 
she personally took the veteran's x-ray some time in 1980 or 
1981.  She stated that she recognized changes associated with 
COPD.  She also had a radiologist review the films and he 
concurred.  

Based on a review of the evidence, the Board finds that, with 
resolution of doubt in the appellant's favor, a grant of 
service connection for the cause of the veteran's death is 
warranted.  Although there is no documented evidence of COPD 
or emphysema during service, or for several years thereafter, 
the Board is persuaded by Dr. Marion's opinion that the 
veteran likely had this disease process when he retired from 
active military duty.  At least on one occasion the veteran 
gave a 

history of having had respiratory symptoms as early as 1970, 
and while there was no clinical documentation of lung 
problems that early, when it was shown in June 1983, the COPD 
was described as being advanced to the point of being 
"severe."  The 1983 pulmonary function results and the 
assessment that the disease process was already "severe" 
strongly suggest that the onset was sometime before 1983.  
Dr. Marion provides an estimate of the time of onset through 
the use of specifically identified criteria.  His opinion 
does not appear to be supported by the veteran's service 
medical records, and he does not specifically take into 
account the records showing no abnormality at separation from 
service or at the 1981 VA examination, but his method for 
extrapolating the onset of the disease process is not 
discounted or otherwise refuted by the May 2000 VA examiner.  
Consequently, the Board finds that, on the question of time 
of onset of COPD, the evidence is in relative equipoise.

The VA examiner who reviewed the record in May 2000 
apparently did not notice the June 1983 or September 1983 
findings where severe obstructive pulmonary disease was 
identified.  The examiner specifically indicated that the 
first documented decrease in FEV-1 was 13 years after the 
veteran's retirement from service, which suggests that his 
opinion was in part based on an inaccurate factual premise.  
Additionally, the most the VA examiner could say was that 
there was not enough medical evidence to show that emphysema 
was established in service.  Outwardly, this opinion appears 
supported by the service medical records that do not reflect 
a diagnosis of emphysema or COPD, but it should be pointed 
out that it is not necessary to show a diagnosis in service 
in order to grant service connection.  38 C.F.R. § 3.303.  In 
this case, the Board finds that Dr. Marion's opinion 
regarding onset is of no less weight than the VA examiner's, 
especially given that the veteran already had what was 
thought to be a severe disease process by the time it was 
documented in 1983.  In such a case, the Board must resolve 
reasonable doubt in the appellant's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Since it 

is clear that COPD was the cause of the veteran's death, a 
grant of service connection is warranted.  

The Board also notes that effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  This law and its implementing regulations set 
forth, in pertinent part, requirements for assisting a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, there is no prejudice to the 
appellant in proceeding as the requirements under the new law 
have been met.  In the present case, as reflected by a 
November 2001 letter, the RO has informed the appellant of 
the changes brought about by passage of the VCAA.  The 
appellant notified the RO that she had no additional evidence 
to submit, by letter dated November 2001.  The RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the 
appellant of the evidence necessary to substantiate her 
claim.  All relevant and available outpatient treatment 
records and the veteran's service medical records were 
obtained and a VA medical opinion was obtained in May 2000.  
The RO provided the appellant with copies of the rating 
decision, the statement of the case, and supplemental 
statement of the case concerning the determination of service 
connection for the cause of the veteran's death.  These 
documents reflect that all of the veteran's records were 
considered, including VA treatment reports and the May 2000 
VA nexus opinion.  Under these circumstances, adjudication of 
this appeal, without referral to the RO for further 
consideration under the new law, poses no risk of prejudice 
to the appellant, especially since the benefit sought has 
been granted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

